Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                            document Page 1 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                            document Page 2 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                            document Page 3 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                            document Page 4 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                            document Page 5 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                            document Page 6 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                            document Page 7 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                            document Page 8 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                            document Page 9 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 10 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 11 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 12 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 13 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 14 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 15 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 16 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 17 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 18 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 19 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 20 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 21 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 22 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 23 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 24 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 25 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 26 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 27 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 28 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 29 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 30 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 31 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 32 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 33 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 34 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 35 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 36 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 37 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 38 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 39 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 40 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 41 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 42 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 43 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 44 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 45 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 46 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 47 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 48 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 49 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 50 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 51 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 52 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 53 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 54 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 55 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 56 of 57
Case 19-60551   Doc 1-1   Filed 08/14/19 Entered 08/14/19 16:05:23   Desc main
                           document Page 57 of 57
